DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “so as to block the platform relative to the fan disc” in line 18-19 renders the claim indefinite, since it is unclear what is meant by “to block” in the context of the claim language.  Specifically, it is unclear whether the intended meaning is to block motion of the platform relative to the fan disc, or whether the intended meaning is to block contact between the two features, or some other meaning.  For examination purposes, the first interpretation is presented.
In claim 8, the phrase “extends in the extension of the radial face” in line 3 renders the claim indefinite since it is unclear whether the phrase is intended to refer to the direction in which the radial face extends, as in “the extension direction of …”, or whether “the extension of the radial face” refers to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamboy et al. (US 2014/0186187 A1) in view of Pierrot et al. (US 2008/0226458 A1).
Regarding claim 1, Lamboy et al. discloses (Fig. 1, 4, and 6) a turbomachine fan (222) having an axis of revolution (300) and comprising: a fan disc (32) having an upstream face (40), a radial face (44) configured to receive a series of fan blades (46, see Fig. 4 and 6 and [0020-0021]) and a yoke (52) extending radially with respect to the axis of revolution from the radial face (see Fig. 6 and [0032], ln 1-5), an inter-blade platform (10), said platform comprising: a base (assembly of 20, 22, and 24) having a first surface configured to delimit a flow path in the fan and a second surface opposite to the first surface (see Fig. 6; here the first surface is the radially outward facing side of base 24, and the second surface is the radially inward facing face), a tab (30) extending radially with respect to the axis of revolution on the side of the second surface (see Fig. 6), and a lock (56) having a downstream edge (engagement end 58) configured to bear against the tab of the platform (see Fig. 6 and [0032]).  Here the engagement end 58 has a C-shaped configuration configured to couple and align the platform to the disc ([0032]), and a downstream edge of the radially inner prong of the C-shaped engagement end 
Lamboy et al. fails to teach that one among the downstream edge of the lock and an upstream face of the yoke of the fan disc comprising a pin, a first orifice being formed in the other one among the downstream edge of the lock and the upstream face of the yoke of the fan disc, and a second orifice being formed in the tab of the platform, the pin being configured to enter the first orifice and the second orifice so as to block motion of the platform relative to the fan disc.
Pierrot et al. exhibits a configuration for attaching an inter-blade platform (20) to a disc (12) in a turbomachine fan (see Fig. 1 and 2).  Pierrot et al. teaches that the configuration may include a lock (64), a platform tab (46), and a disc yoke (52), where the tab extends between the downstream edge of the lock and the upstream face of the yoke.  The lock (64) comprises a pin (66) portion extending from a downstream edge of a lock head portion (68).  The pin portion extends through a first orifice (60) being formed in an upstream face of the yoke (52) of the fan disc and a second orifice (56) being formed in the tab (46) of the platform and aligned with the first orifice (see Fig. 1), in order to engage the lock to the tab and yoke, and thereby to align and couple the platform relative to the fan disc ([0029-0032]).  
Because both Lamboy et al. and Pierrot et al. describe locks for attaching inter-blade platforms to a disc in a turbomachine fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock of Lamboy et al. by replacing the C-shaped engagement end configuration with the pin-and-orifices engagement configuration taught by Pierrot et al. such that disk yoke and platform tab include aligned orifices and such that the downstream 
Regarding claim 2, Pierrot et al. teaches that the pin portion (66) extends from the downstream edge of the lock (lock head portion 68, see Fig. 1 and 2), and that the first orifice (60) is formed in the upstream face of the yoke (52) (see Fig. 1 and 2; here, since the orifice passes from upstream to downstream side of the yoke, it must be formed in the upstream face).  Since the configuration of Pierrot et al. is incorporated into Lamboy et al., the proposed combination thus also exhibits the claimed structure.
Regarding claim 3, Pierrot et al. teaches that the tab (46) extends between the downstream edge of the lock (lock head 68) and the upstream face of the yoke (52) (see Fig. 1).  Since the engagement configuration of Pierrot et al. is incorporated into Lamboy et al., the proposed combination thus also exhibits the claimed structure.
Regarding claim 4, Lamboy et al. further discloses that the base and the tab are formed integrally and in one piece (visually apparent from Fig. 6, wherein it is clear that the tab and base are one piece – i.e. no interruption in material – and thus must be formed integrally).
Regarding claim 6,
Regarding claim 7, Pierrot et al. teaches that the first orifice and the second orifice are through orifices (see Fig. 1, wherein it is visually apparent that the orifices allow through-passage of the pin portion).  Since the engagement configuration of Pierrot et al. is incorporated into Lamboy et al., the proposed combination thus also exhibits the claimed structure.

    PNG
    media_image1.png
    653
    1038
    media_image1.png
    Greyscale
Regarding claim 8, Lamboy et al. further discloses that at the upstream face (40) of the disc, the upstream edge (capture end 60) of the lock extends in the extension of the radial face (see annotated Fig. 6 below and [0032], wherein it is clear that the capture end of the lock extends along the extension direction of the disc radial face).

Regarding claim 9,
Regarding claim 10, Lamboy et al. further discloses a blocking shroud (64) added and attached, on the one hand, to the upstream end of the base of the platform (see Fig. 6 and [0020]) and, on the other hand, to the upstream face of the fan disc (see Fig. 6 and annotated Fig. 6 above). 
Regarding claim 11, Lamboy et al. further discloses an inlet cone (see annotated Fig. 6 above) added and attached to the blocking shroud (see annotated Fig. 6 above).
Regarding claim 12, Lamboy et al. teaches that it is generally known in the art that individual components of rotor assemblies may be machined from metallic materials ([0044]), including steel and titanium, thus it would have been obvious to one of ordinary skill in the art to form the lock from a steel or titanium, since these materials are well known in the art to be suitable for use in rotor assembly applications.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lamboy et al. as modified by Pierrot et al. according to claim 1, and in further view of Marchal et al. (US 2015/0167209 A1).
Regarding claim 5, Lamboy et al. as modified by Pierrot et al. according to claim 1 exhibits the fan according to claim 1, and teaches that it is generally known in the art that individual components of rotor assemblies may be formed of polymer composites ([0044]).  Lamboy et al. fails to teach that the base and the tab are made of a composite material comprising a fibrous reinforcement densified by a polymer matrix.
Marchal et al. teaches that composites materials comprising a fibrous reinforcement densified by a polymer matrix are well known in the art to be suitable for making various parts of aviation turbine engines ([0003]).
Because both Lamboy et al. and Marchal et al. describe inter-blade platforms for gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the platform of Lamboy et al., including the tab portion, from a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/WOODY A LEE JR/Primary Examiner, Art Unit 3745